United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 07-2061
                                  ___________

Medical Liability Mutual Insurance        *
Company,                                   *
                                          *
               Plaintiff - Appellee,      *
                                          *
        v.                                *
                                          *
Alan Curtis LLC; Alan Curtis;             *
Evergreene Properties of North            *    Appeal from the United States
Carolina, LLC; Alan Curtis                 *   District Court for the
Enterprises, Inc.,                        *    Eastern District of Arkansas.
                                          *
               Defendants - Appellants,    *
                                          *
-------------------------                 *
                                          *
Arkansas Advocates for Nursing            *
Home Residents,                           *
                                          *
               Amicus Curiae.             *
                                     ___________

                            Submitted: January 14, 2008
                               Filed: March 10, 2008
                                ___________

Before LOKEN, Chief Judge, MURPHY, Circuit Judge, and JARVEY,1 District
Judge.
                            ___________

      1
        The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa, sitting by designation.
MURPHY, Circuit Judge.

       Medical Liability Mutual Insurance Company (Insurer) brought this action
against Alan Curtis and Evergreene Properties of North Carolina, LLC (Evergreene)
seeking a declaratory judgment regarding its duties to defend and indemnify them
against claims in an Arkansas state court action brought by the estate of Annie
Redden. All parties filed motions for summary judgment. The district court2
concluded that Insurer had no duty to defend or indemnify Curtis, that it had a duty
to defend Evergreene on all claims in the underlying lawsuit, and that its duty to
indemnify Evergreene extended only to any judgment against it for breach of contract.
Curtis and Evergreene appeal. We affirm.

                                         I.

      Annie Redden entered into a contract with Evergreene and moved into its
Crestpark Inn of Marianna (Crestpark) nursing home facility in 1997. Evergreene
holds the medical needs license for Crestpark and contracted with Alan Curtis
Enterprises, Inc. (Curtis Enterprises) to provide onsite management and operational
services at Crestpark and seven other Evergreene nursing home facilities in Arkansas.
Redden moved out of Crestpark on January 9, 2003 and died in November 2003.

       On March 3, 2005 Redden's estate initiated a state court action in Arkansas
against Evergreene, Curtis Enterprises, and Alan Curtis, an employee of Curtis
Enterprises, seeking compensatory and punitive damages for negligence, wrongful
death, medical malpractice, and violations of the Arkansas Long Term Care Resident's
Rights Act (RRA) (Ark. Code § 20-10-1201 et seq.) and other regulations. The
estate's fourth amended complaint, filed on December 20, 2006, upon which this


      2
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.

                                         -2-
action is based named Evergreene and Alan Curtis, but not Curtis Enterprises as
defendants and added a breach of contract claim against "Defendant."

       Evergreene is the named insured under a primary policy and a supercover
umbrella policy originally issued by Fireman's Fund Insurance Company, but later
acquired by Insurer which succeeded to all of the obligations under the policies. The
primary policy covers claims on an "occurrence" basis, that is claims are covered only
if they arise "from incidents that occur while the policy is in force." The policy was
in force from January 15, 2000 to January 15, 2001 and therefore does not cover any
claim arising from incidents which occurred outside that period. The underlying
lawsuit was initiated on March 3, 2005, after which Evergreene notified Insurer and
demanded that it provide coverage under the primary policy both for its defense and
indemnity.

       Insurer brought this action for a declaratory judgment regarding its rights and
obligations under the policies. Both sides moved for summary judgment. Insurer
argued that each of the estate claims has a two or three year limitations period. Claims
with a two year statute of limitations would be timely only if they had arisen from
incidents occurring on or after March 3, 2003, since the state court action was initiated
on March 3, 2005. Timely claims with three year statutes of limitation must have
arisen from incidents occurring on or after March 3, 2002. Since the policy does not
cover claims which arise from incidents occurring after the policy period ended on
January 15, 2001, Insurer asked the court to declare that it was not obligated to defend
or indemnify on any of the estate claims. Appellants countered that some of the estate
claims should be subject to a five year limitations period, which would trigger
coverage under the policy because they could arise from incidents occurring as early
as March 3, 2000, a date within the policy period. Appellants also argued that the
continuous treatment doctrine tolled the statute of limitations on the estate's
negligence claims because the estate alleged injuries resulting from a continuous
course of treatment, part of which may have occurred during the policy period.

                                          -3-
       The district court concluded that the estate's breach of contract claim against
"Defendant" had a five year limitations period under Arkansas Code § 16-56-111 and
that it applied only to Evergreene because Redden never contracted with Curtis.
Although Insurer was held to have a duty to defend and indemnify Evergreene against
the contract claim because that claim may be based on an incident which occurred
during the policy period, Insurer has no duties to Curtis with regard to that claim. The
court also decided that the duty to defend Evergreene on the contract claim triggered
a duty to defend against all of the estate's claims, but not necessarily to indemnify it.
The estate's other claims were barred by applicable statutes of limitation or were based
on incidents occurring outside the policy period, and Insurer thus had no duty to
indemnify Evergreene or Curtis on any of them.

       Since the original complaint was filed on March 3, 2005, and the covered
period for occurrences ended on January 15, 2001, the court concluded the case was
filed too late to obligate Insurer to cover the wrongful death and medical malpractice
claims which have a two year limitations period. That was also true for negligence,
statutory and regulatory violations, and claims under the RRA which the court
concluded have a three year limitations period. In addition, the continuous treatment
doctrine was held not to toll any of the statutes of limitation. Evergreene and Curtis
appeal.

       On appeal Evergreene and Curtis argue that once the district court determined
that Insurer had a duty to defend Evergreene on the contract claim, triggering a duty
to defend on all of the estate claims, it should not have reached any questions
regarding the duty to indemnify on the negligence, wrongful death, and RRA claims
or the duties to defend or indemnify Curtis. They contend that resolution of those
coverage questions turns on factual issues to be presented in the underlying lawsuit;
to answer the questions in this action raises the risk of inconsistent judgments. Insurer
counters that the district court acted within its discretion by resolving all questions
about the scope of its duties to defend and indemnify appellants and points out that it

                                          -4-
is not a party to the underlying lawsuit where different interests and issues are
involved.

        The RRA does not include a limitations provision, and Evergreene, Curtis, and
Amicus Arkansas Advocates for Nursing Home Residents (Advocates) argue that the
district court erred by concluding that claims under it are subject to a three year
limitations period under Arkansas Code § 16-56-105. Evergreene and Curtis argue
for a five year limitations period, either under § 16-56-111 on the theory that the claim
sounds in contract or under § 16-56-115 because the claim does not fall under any
other Arkansas statute of limitations. Advocates urge us to certify the RRA
limitations period question to the Arkansas Supreme Court and argue alternatively that
claims under the RRA should have no limitations period or five years. Insurer argues
that a party may not request certification after an adverse judgment, that Advocates
do not have standing to request certification of an issue to the Arkansas Supreme
Court, and that the district court did not err in concluding that the RRA claim has a
three year statute of limitations because it either sounds in tort or is a statutory source
of liability, both of which have a three year limitations period under Arkansas law.

       Evergreene and Curtis argue that the district court also erred by concluding that
the continuous treatment doctrine did not toll the statute of limitations on the
negligence and RRA claims and by deciding the issue because it involves a factual
dispute which should be resolved in the underlying lawsuit. Insurer counters that the
district court was correct in concluding that the complaint did not allege facts which
could have implicated the continuous treatment doctrine and that regardless, the
doctrine would not apply as a matter of law to a relationship between a nursing home
and its client.

       Curtis argues that the district court erred by concluding that Insurer does not
have a duty to defend him coextensive with its duty to defend Evergreene. Curtis says
that because Curtis Enterprises acted as Evergreene's agent in the management and

                                           -5-
operation of Crestpark, the policy obligates Insurer to defend him to the same extent
it must defend Evergreene. Insurer counters that Curtis was not a party to the contract
between Redden and Evergreene on which the breach of contract claim and the duty
to defend are based.

                                          II.

       We review for an abuse of discretion a district court's decision to exercise
jurisdiction over a declaratory judgment action in which there are parallel state court
proceedings, giving great deference to its analysis and conclusions. See Wilton v.
Seven Falls Co., 515 U.S. 277, 283, 286, 288 (1995); Scottsdale Ins. Co. v. Detco
Indus., Inc., 426 F.3d 994, 997 (8th Cir. 2005). An insurer who is not a party to the
parallel proceeding "is entitled to have the extent of the coverage of its policy
declared," Scottsdale Insurance Co. v. Flowers, 513 F.3d 546, 559 (6th Cir. 2008),
quoting American States Insurance Co. v. D'Atri, 375 F.2d 761, 763 (6th Cir. 1967),
and a district court is not prohibited from answering all questions presented to it on
declaratory judgment, see Royal Indemnity Co. v. Apex Oil Co., 511 F.3d 788, 793
(8th Cir. 2008). Insurer is not a party to the underlying lawsuit, which involves
different interests and issues than those presented here, and the district court did not
abuse its discretion by resolving all of Insurer’s questions regarding the scope of its
duties to defend and indemnify Evergreene and Curtis in the underlying lawsuit.

       We review a district court's grant of summary judgment de novo, "viewing the
record in the light most favorable to the nonmoving party; summary judgment is
proper if there are no genuine issues of material fact and the moving party is entitled
to judgment as a matter of law." R.D. Offutt Co. v. Lexington Ins. Co., 494 F.3d 668,
672 (8th Cir. 2007). We review the district court's determinations of law de novo.
Highland Indus. Park, Inc. v. BEI Def. Sys. Co., 357 F.3d 794, 796 (8th Cir. 2004).




                                          -6-
                                          A.

       In the fourth amended complaint in the underlying lawsuit the estate seeks
compensatory and punitive damages based on its claim that Evergreene and Curtis
negligently, willfully, and recklessly violated the RRA resulting in Redden's injuries
and eventual death. The RRA, Arkansas Code § 20-10-1201 et seq., seeks to protect
residents of long term care facilities by requiring licensed facilities to meet certain
requirements, § 20-10-1203, and by granting rights to residents. Residents now have
the right to receive information about the facility, control their own finances, choose
their physicians, access information about their medical condition and treatment, and
receive adequate and appropriate healthcare. § 20-10-1204. Residents are also
provided a civil remedy for violation of any enumerated right or for a failure of "an
employee of the long-term care facility. . .to do something which a reasonably careful
person would do or did something which a reasonable person would not do. . . ," § 20-
10-1209.

       Arkansas courts have not explicitly addressed which limitations period should
apply to claims brought under the RRA. Amicus Advocates urge us to certify this
question to the Arkansas Supreme Court. Insurer attacks both Advocates' standing to
raise the issue as an amicus and the propriety of requesting certification after an
adverse judgment. Certification of the RRA limitations question at this stage, after
the district court has issued its judgment and after we have had full briefing and oral
argument, would cause undue delay. The task of a "federal court[] sitting in diversity
[is to] attempt to predict how the [forum] state's highest court would resolve [a]
question" which it has not squarely decided. Highland, 357 F.3d at 798. By ruling
on the limitations issue, the district court helped move this litigation forward. We
review its determination of state law de novo. Salve Regina Coll. v. Russell, 499 U.S.
225, 231 (1991); Whirlpool Corp. v. Ritter, 929 F.2d 1318, 1321 n.4 (8th Cir. 1991).




                                         -7-
        Chapter 56 of Arkansas Code Title 16 contains the limitation periods for actions
brought in Arkansas. § 16-56-101 et seq. These statutes of limitation do not apply
if a statute already includes a limitations period, § 16-56-103, but they do apply to all
other common law and statutory actions. The statutes of limitation include § 16-56-
104 (one year for actions including assault, battery, and slander), § 16-56-105 (three
years for actions including trespass, libel, and "[a]ll actions founded on any contract
or liability, expressed or implied"), § 16-56-106 (two years for medical malpractice),
§ 16-56-111 (five years for actions to enforce written agreements), and § 16-56-115
(catchall period of five years for actions not described by other sections in Chapter
56). The district court concluded that RRA claims have a three year limitations period
under § 16-56-105, either because they sound in tort or because they are express
liabilities by reason of the legislature's expression of liability.

      Based on our review of Arkansas law we conclude that the Arkansas Supreme
Court, if presented with the issue of which limitations period applies to an RRA claim,
would decide that such a claim is subject to a three year limitations period under § 16-
56-105. This conclusion does not of course foreclose the Arkansas Supreme Court
from issuing an authoritative decision on this question of state law in a future case.

        As early as 1890 the Arkansas Supreme Court ruled that a statutorily created
liability had a three year limitations period unless that liability was part of a written
agreement which would then have a five year limitations period under what is today
§ 16-56-111. Davis' Estate v. Herrington, 13 S.W. 215, 215-16 (Ark. 1890) (liability
to pay child support created by bastardy statute has three year limitations period under
what is now Arkansas Code § 16-56-105). The supreme court has continued to
recognize that the statutory liability to pay child support in a divorce or bastardy
proceeding has a three year limitations period. Winston v. Robinson, 606 S.W.2d
757, 759-60 (Ark. 1980); Wilder v. Garner, 360 S.W.2d 192, 194 (Ark. 1962); but see
Green v. Bell, 826 S.W.2d 226, 228-29 (Ark. 1992) (questioning whether limitations
period for child support has been statutorily changed to ten years by 1987 amendment

                                          -8-
to § 9-10-109). This precedent was then applied by the same court in a different type
of case in Nebraska National Bank v. Walsh, 59 S.W. 952 (Ark. 1900).

       Nebraska National Bank involved a statute which made corporate presidents
and secretaries liable for corporate debts incurred during any period in which the
officers failed to file certain financial information with the county clerk. The supreme
court decided that a three year limitations period applies, for "[h]aving reached the
conclusion that this is a statutory liability . . . , the statute of limitations would be [the
three year limitation] applicable to 'all actions founded upon any contract or liability,
expressed or implied, not in writing.'" Id., citing Sand. & H. Dig. § 4822; Rev. St.
1837, c. 91, § 6 (now Ark. Code § 16-56-105). Numerous Arkansas decisions have
relied on Nebraska National Bank in holding that claims under that and similar
corporate officer liability statutes have a three year limitations period. See Love v.
Couch, 28 S.W.2d 1067, 1071 (Ark. 1930) ("period of limitation applicable for the
enforcement of statutory liabilities is three years"); McDonald v. Mueller, 183 S.W.
751, 752 (Ark. 1916) (former § 859 creates statutory liability which has three year
limitations period under what is now§ 16-56-105); Zimmerman v. W. & S. Fire Ins.
Co., 181 S.W. 283 (Ark. 1915) (claim under former § 863 has three year statute of
limitations based on Nebraska National Bank).

       Although the Arkansas Supreme Court has not squarely decided which
limitations period applies to an RRA claim, it has explicitly referred to an "[RRA]
claim [as] a statutory claim," Koch v. Northport Health Servs. of Ark., LLC, 205
S.W.3d 754, 762 (Ark. 2005). We have found no Arkansas case questioning the
general proposition that where a statute creates a liability but does not include a
limitations provision and no other statute of limitations applies,3 a claim to enforce the
statutory liability is an action "founded on . . . liability, expressed or implied" under


       3
      For example, a statutorily created liability which is recognized in a written
agreement would likely have a five year limitations period under § 16-56-111.

                                             -9-
§ 16-56-105 and is subject to a three year limitations period. Other recent cases
support the district court's application of § 16-56-105 to the estate's RRA claim. See
Highland, 357 F.3d at 798 (§ 16-56-105 applies to private suits brought under
Arkansas Hazardous Waste Management Act); Chalmers v. Toyota Motor Sales,
USA, Inc., 935 S.W.2d 258, 261 (Ark. 1996) (§ 16-56-105 applies to statutory
liability under Arkansas franchise law), citing Winston, 606 S.W.2d at 759-60. We
conclude that the Arkansas Supreme Court would likely hold that an RRA claim is an
action based on a statutory liability which has a three year limitations period under §
16-56-105.

       We also agree with the district court that it is possible that Arkansas courts
might determine that an RRA claim sounds in tort and is therefore subject to a three
year limitations period under Arkansas Code § 16-56-105. As Insurer argued in the
district court, the RRA essentially codifies the common law negligence standard. The
estate's complaint alleged that Redden's injuries were the "result of employees and/or
agents of Defendants, failing to do that, which a reasonably careful person would do
under [similar circumstances] . . . ." In Arkansas "[i]t is well settled that the gist of the
action as alleged [in the complaint] determines which statute of limitations applies."
Shelter Ins. Co. v. Arnold, 940 S.W.2d 505, 506 (Ark. App. 1997) (emphasis added);
see Ernest F. Loewer, Jr. Farms, Inc. v. Nat'l Bank of Ark., 870 S.W.2d 726, 728 (Ark.
1994); O'Bryant v. Horn, 764 S.W.2d 445, 445 (Ark. 1989).

        Advocates argue that the RRA is more in the nature of a "privately enforceable"
civil rights law "than a codification of ordinary duties of care," however, because it
gives residents a remedy for deprivation of a wide range of enumerated rights
including freedom of choice in selecting a physician and the right to participate in
social and religious activities. If the Arkansas Supreme Court were to characterize
RRA claims as civil rights actions, it would no doubt look at the limitation periods
applied to such cases in Arkansas. A review of those cases suggests that a civil rights
action would likely be treated as a tort for limitations purposes.

                                            -10-
       The Arkansas Civil Rights Act, § 16-123-101 et seq., includes a one year
limitation period for employment discrimination claims, but none for other
enumerated rights under the act. Section 16-123-105(c) "specifically provides that
[Arkansas] state courts may look to state and federal decisions which interpret the
federal civil rights laws as persuasive authority" in guiding their interpretation of the
act. Faulkner v. Ark. Children's Hosp., 69 S.W.3d 393, 401 (Ark. 2002). The
Supreme Court has ruled that in diversity cases brought in federal court under 42
U.S.C. § 1983, the forum state's statute of limitations for tort actions should be
applied. Wilson v. Garcia, 471 U.S. 270, 276 (1985); see Ketchum v. City of W.
Memphis, Ark., 974 F.2d 81, 82 (8th Cir. 1992) (applying Arkansas's three year
personal injury statute of limitations to § 1983 action). We accordingly relied on
Wilson in concluding that Arkansas civil rights claims other than for employment
discrimination should be treated as torts for limitations purposes. See Birmingham
v. Omaha Sch. Dist., 220 F.3d 850, 855 (8th Cir. 2000). RRA actions would thus
likely be governed by the three year limitations period in § 16-56-105 if they are
reviewed under Arkansas law as civil rights actions.

       Evergreene, Curtis, and Advocates argue that the RRA claim should be subject
either to a five year or to an indefinite limitations period, which could make at least
some of the incidents occurring during the policy period actionable, triggering
Insurer's duty to defend and indemnify Evergreene and possibly Curtis. Appellants
argue that the five year statute of limitations in § 16-56-111 for written contracts
should apply, because many of the rights under the RRA were included in the contract
between Redden and Evergreene. The RRA claim in the estate's fourth amended
complaint does not allege facts which could support a conclusion that the claim is
rooted in contract, however. Arkansas is a fact pleading state and looks to the facts
alleged in the complaint to determine the gist of the action. See McQuay v. Guntharp,
963 S.W.2d 583, 584-85 (Ark. 1998). The district court did not err in rejecting this
argument. See Ernest F. Loewer, Jr. Farms, 870 S.W.2d at 727-28 (facts alleged in
complaint indicated claim was for conversion despite party's characterization as

                                          -11-
contract action); O'Bryant, 764 S.W.2d at 445-46 (attaching bill of sale to complaint
did not convert action for fraud, misrepresentation, or negligence into a contract
action).

       Another argument Evergreene, Curtis, and Advocates advance for a five year
statute of limitations on the RRA claim is that such a claim is not described explicitly
by any limitations provision in Chapter 56 and so falls under the five year catchall in
§ 16-56-115. Alternatively, they argue where there is doubt as to which statute of
limitations applies, the question should be resolved in favor of the longer limitation.
Ballheimer v. Serv. Fin. Corp., 728 S.W.2d 178, 179 (Ark. 1987). Because we
conclude that the Arkansas Supreme Court would likely hold that the estate's RRA
claim has a three year statute of limitations under § 16-56-105, we need not look to
the catchall statute.

       Advocates argue in the alternative that an RRA claim should not have a
limitations period at all. In support of this argument they cite Acxiom Corp. v.
Leathers, 961 S.W.2d 735 (Ark. 1998), where the court held that the Arkansas
legislature did not include a limitations period in a tax refund statute because it did not
want to limit taxpayers' ability to claim a refund. Arkansas courts have recognized,
however, that where a statute contains no specific statute of limitations, claims arising
under it may still be time barred, e.g., Winston, 606 S.W.2d at 759-60, and that
statutes of limitation "encourage the prompt filing of claims by allowing no more than
a reasonable time within which to make a claim so a defendant is protected from
having to defend an action in which the truth-finding process would be impaired by
the passage of time." McEntire v. Malloy, 707 S.W.2d 773, 776 (Ark. 1986). In
Acxiom there were no adverse parties and therefore no risk that one party would be
prejudiced by having to defend itself against a stale claim as there is in this case. We
find no support for the argument that the legislature would have intended to have no
limitation period and to allow a party to file an RRA claim even decades after the
alleged injuries.

                                           -12-
       We conclude that the district court did not err in its conclusions that a three year
limitations period applied to the estate's RRA claim and that Insurer had no duty to
indemnify Evergreene and Curtis in respect to it.

                                            B.

      Arkansas courts recognize the continuous treatment doctrine, "which tolls the
two-year statute of limitations for medical-malpractice actions until the medical
treatment is discontinued." Posey v. St. Bernard's Healthcare, Inc., 226 S.W.3d 757,
761 (Ark. 2006); Lane v. Lane, 752 S.W.2d 25, 27 (Ark. 1988) ("continuous treatment
doctrine becomes relevant when the medical negligence consists of a series of
negligent acts, or a continuing course of improper treatment" (emphasis added)). A
thorough search of case law from Arkansas and other jurisdictions across the country
has not produced a single case in which this doctrine has tolled the limitations period
on a claim other than malpractice, and its application in Arkansas appears to be
limited to medical malpractice claims. See Howard v. Ozark Guidance Ctr., 930
S.W.2d 341, 342 (Ark. 1996); FDIC v. Deloitte & Touche, 834 F.Supp. 1129, 1148
(E.D. Ark. 1992) (recognizing that only two states extend the doctrine to accounting
malpractice and Arkansas is not one of them).

       Arkansas imposes a two year limitations period on medical malpractice actions,
which runs from the date of the alleged wrongful act, Arkansas Code § 16-114-203(b),
or from the end of a continuous course of medical treatment under the continuous
treatment doctrine, Wright v. Sharma, 956 S.W.2d 191, 193 (Ark. 1997). Even if we
assumed that the continuous treatment doctrine applied based on the facts alleged by
Redden's estate, it could not have tolled the statute of limitations on the medical
malpractice claim beyond January 9, 2003, Annie Redden's last day in residence and
the last day on which she received any care from defendants. The original complaint
was filed more than two years later on March 3, 2005. Accordingly, the estate's
medical malpractice claim is time barred regardless of whether the continuous

                                           -13-
treatment doctrine would operate to toll the statute of limitations. The district court
did not err in concluding that Insurer had no duty to indemnify Evergreene or to
defend or indemnify Curtis on that claim.

                                           C.

       The pleadings against an insured determine an insurer's duty to defend, which
is broader than the duty to indemnify because it arises where there is a possibility that
the injury or damages may fall within the policy coverage. Ison v. S. Farm Bureau
Cas. Co., 221 S.W.3d 373, 378 (Ark. App. 2006). The fourth amended complaint in
the underlying lawsuit alleges breach of contract against "Defendant," stating that
"[u]pon becoming a resident at Crestpark, Ms. Redden entered into an express or
implied contract with Defendant, whereby for consideration duly paid by her . . .
Defendant was to provide her a place of residence and to provide her nutrition,
personal care, and nursing care." Redden's contract was with Evergreene, and Curtis
makes no claim that Redden and Curtis Enterprises ever entered into a contract. The
fourth amended complaint therefore makes a breach of contract claim only against
defendant Evergreene. A provision in Section D of the Insurer policy states that
"[e]ach [insured] is covered separately," so even if an Arkansas court found that Curtis
were an "insured" under the policy Insurer's duty to defend Evergreene on the breach
of contract claim would not create a derivative duty to defend Curtis on any of the
claims against him.

       Curtis appears to argue that Insurer's duty to defend him is coextensive with its
duty to defend Evergreene because Curtis and Evergreene have an agency relationship
and the policy states that Insurer will defend and indemnify against alleged injuries
resulting from the actions of Evergreene's agents. The breach of contract claim which
triggered Insurer's duty to defend Evergreene was only brought against Evergreene,
however, not Curtis or Curtis Enterprises. Accordingly, the district court did not err
in concluding that Insurer has no duty to defend Curtis in the underlying lawsuit.

                                          -14-
                                          III.

       For these reasons we conclude that the district court did not err by deciding that
the only claim in the underlying lawsuit covered under Insurer's policy is the Redden
estate's breach of contract claim against Evergreene, that Insurer has a duty to defend
and indemnify Evergreene on that claim and therefore also a duty to defend it on all
of the estate's claims against it, and that Insurer has no duty to defend or indemnify
Curtis. Accordingly, we affirm the judgment of the district court.

JARVEY, District Judge, dissenting.

       Under Arkansas law, the pleadings determine an insurer’s duty to defend and
that duty arises when there is a possibility that the injury or damage may fall within
the policy coverage. Madden v. Continental Cas. Co., 922 S.W.2d 731, 734 (Ark. Ct.
App. 1996) (emphasis added). “It is the allegations made against the insured, however
groundless, false, or fraudulent such allegations may be, that determine the duty of the
insurer to defend the litigation against its insured.” Id. The uncertainty regarding the
statute of limitations applicable to the claims in the underlying lawsuit causes me to
conclude that coverage is still possible. For that reason, I respectfully dissent.

       The underlying lawsuit alleges that Ms. Redden was harmed by Evergreene and
Curtis’ negligent acts and omissions to act, which occurred at least weekly, if not
daily, throughout her stay at the Crestpark Retirement Inn from 1997 to 2003. The
policy periods on both the primary and the excess liability policies in this case are
January 15, 2000 to January 15, 2001. The policies at issue in this lawsuit provide:

             We will pay damages and defend you and others covered
             under this section only when:




                                          -15-
             •      the providing or failure to provide professional
                    services occures [sic] during the policy period shown
                    on the Declarations;
             •      the providing or failure to provide professional
                    services took place in the coverage territory.

             We will defend any claim brought against you and others
             covered under this policy seeking damages that are covered
             under any section of this policy. We will do this even if the
             allegations of the claim are groundless, false or fraudulent.




       The district court and this court make good arguments in favor of a three-year
statute of limitations. I do not believe that this is enough to relieve the insurer of its
duty to defend both Evergreene and Curtis in this matter. The arguments in favor of
a five year statute of limitations pursuant to Arkansas Code § 16-56-111 or § 16-56-
115 are not frivolous. To say that the Arkansas Supreme Court would likely find a
three year statute of limitations, does not foreclose the possible application of a longer
statute. As set forth above, the policy requires that the Insurer defend even
“groundless, false, or fraudulent” claims, which is consistent with an insured’s duty
to defend under Arkansas law when there is any possibility that injury falls within the
policy coverage.

       I believe the district court erred in deciding that the Insurer had no duty to
defend Curtis against the tort claims and, therefore, all claims in this matter. Whether
or not there is a duty to indemnify Curtis and/or Evergreene depends on the facts
established in the underlying trial, making summary judgment inappropriate. Madden,
922 S.W.2d at 734. Accordingly, I would reverse the judgment of the district court.

                        ______________________________



                                          -16-